TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00175-CR


Robert Joe Donaldson, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT

NO. 8931, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant Robert Joe Donaldson pleaded guilty to three counts of aggravated sexual
assault of a child.  The court deferred adjudication and placed him on community supervision.  The
court later revoked supervision and adjudged him guilty. (1)  This appeal followed.
The district court has certified that this is a plea-bargain case and appellant has no
right of appeal.  See Tex. R. App. P. 25.2(a)(2).  Although it appears that appellant's guilty pleas
were bargained, there is nothing in the record now before us to indicate that there was a plea bargain
at the adjudication hearing.  See Vidaurri v. State, 49 S.W.3d 880, 883-85 (Tex. Crim. App. 2001)
(bargained guilty plea does not bar appeal following adjudication of guilt).  The district court is
instructed to prepare and file an amended certification of appellant's right of appeal specifically
addressing whether appellant has a right of appeal from the proceedings following adjudication of
guilt.  Tex. R. App. P. 25.2(f), 37.1.
The district clerk is instructed to prepare a supplemental clerk's record containing the
court's amended certification of right of appeal and all documents filed in this cause prior to the
filing of the State's motion to adjudicate.  See Tex. R. App. P. 34.5(a).  The supplemental record
shall be forwarded to this Court for filing no later than May 28, 2004.
It is ordered April 27, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish
1.        The judgment recites that appellant was also adjudged guilty of indecency with a child and
sexual performance of a child.  Appellant does not appear to have entered pleas to these offenses in
this cause.